



Exhibit 10.20
FIRST AMENDMENT
TO
REAL ESTATE SALE AGREEMENT


THIS FIRST AMENDMENT TO REAL ESTATE SALE AGREEMENT (“Amendment”) is made as of
November 30, 2018 by and between REGENCY REALTY GROUP, INC., a Florida
corporation (“Seller”), and THE PHILLIPS EDISON GROUP LLC, an Ohio limited
liability company (“Buyer”).


WITNESSETH:
A.Seller, as Seller, and Buyer, as Buyer, are parties to a certain Real Estate
Sale Agreement dated October 30, 2018 as amended by e-mail amendment dated
November 29, 2018 (collectively, the “Agreement”) with respect to the shopping
center commonly known as Ashburn Farm Market Center located in Ashburn, Virginia
as more particularly described in the Agreement.


B.Seller and Buyer desire to amend the Agreement as more particularly set forth
below.


NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein and in said Purchase Agreement, Seller and Buyer agree as follows:




1.Capitalized terms used herein but not defined shall have the meanings when
used herein given to such terms in the Agreement.


2.Section 2.1 of the Agreement is hereby amended by deleting therefrom reference
to “THIRTY ONE MILLION ONE HUNDRED THOUSAND AND 00/100 DOLLARS ($31,100,000.00)”
and by substituting reference to “THIRTY MILLION EIGHT HUNDRED FIFTY THOUSAND
AND 00/100 DOLLARS ($30,850,000.00)” in lieu thereof.


3.This Amendment shall be deemed timely delivery by Buyer of notice under
Section 3.2 of the Agreement that Buyer has elected to go forward with the
transaction contemplated by the Agreement to Closing.


4.It is acknowledged that by letter dated November 29, 2018, Buyer made title
objections to certain matters with respect to the Property to Seller. Buyer’s
objections included a reservation of rights as to certain missing title
exception documents noted in the Title Insurance Commitment, which missing
documents Buyer is tracking down. It is acknowledged that, under Section 7 of
the Agreement, notwithstanding Section 3 above, Buyer retains its right to
terminate the Agreement within 5 days after receipt of Seller’s responses to
such title objections.


5.As amended hereby, the Agreement is hereby restated and republished in its
entirety and the same shall be deemed to be in full force and effect. This
Amendment may be executed in any number of counterpart originals, each of which,
when taken together, shall be deemed to be one and the same instrument. Executed
copies of this Amendment may be delivered between the parties via e-mail.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Amendment.


SELLER:


REGENCY REALTY GROUP, INC.,
a Florida corporation




By:    /s/ Barry E. Argalas            
Name:    Barry E. Argalas            
Title:    Senior Vice President                















































































--------------------------------------------------------------------------------







 
BUYER:


THE PHILLIPS EDISON GROUP LLC,
an Ohio limited liability company


By: PHILLIPS EDISON GROCERY CENTER OPERATING
         PARTNERSHIP I L.P.,
         a Delaware limited partnership,
         Sole Member


         By: PHILLIPS EDISON GROCERY CENTER OP GP I LLC
                a Delaware limited liability company,
     General Partner




                By: /s/ Robert F. Myers
                Name: Robert F. Myers
                Its: Vice President







                        





























































--------------------------------------------------------------------------------









CONSENT AND JOINDER


“RCLP”


REGENCY CENTERS, L.P.,
a Delaware limited partnership


By:    Regency Centers Corporation
Its:    General Partner




By:    /s/ Barry E. Argalas            
Name:    Barry E. Argalas            
Title:    Senior Vice President                





